The defendant insists that our lottery act does not forbid the publishing an account of any lottery, except such as are opened, set on foot, or drawn within this State. (1 R.S. 665, § 28.) He makes the word "such," in the 28th section, refer, among other things, to the words "within this State," in the 27th section. But the words "within this State," as there used, neither add nor take away any thing from the force of the section. Our Legislature has no extra-territorial jurisdiction; and when it forbids, in unqualified terms, the doing of an act, it must always be understood that the thing is only forbidden within this State. The Legislature has in this instance only expressed what is usually left to implication. The words "such illegal lottery," in the 28th section, refer to lotteries for disposing of money or property, which had not been authorized by the laws of this State; and all other gaming lotteries are illegal here, though they may have been authorized by the laws of other States. *Page 185 
This point was decided in The People vs. Sturdevant, (23Wend. 418;) and I see no reason for questioning the authority of that case. (See also, Commonwealth vs. Dana, 2 Metc. 329, 338.)
The indictment does not directly and expressly allege that the lottery, of which the defendants published an account, was opened or set on foot for the purpose of disposing of money or other property. (The People vs. Payne, 3 Denio 88.) But that fact appears from the advertisement itself, which is set out at large in the indictment; and according to the decision in The People
vs. Rynders, (12 Wend. 425,) this is good pleading, even in a criminal case. Although, as an original question, I should probably have come to a different conclusion, I am content to follow the authority of that case.
I am of opinion that the judgment of the Supreme Court should be affirmed.
Judgment affirmed. *Page 186